           Case 1:20-cv-00552-LKG Document 11 Filed 11/20/20 Page 1 of 2




            In the United States Court of Federal Claims
                                                   )
    STEVEN EARL HECKER, JR.,                       )
                                                   )
                          Plaintiff,               )
                                                   )                No. 20-552C
    v.                                             )
                                                   )                Filed November 20, 2020
    THE UNITED STATES,                             )
                                                   )
                          Defendant.               )
                                                   )

                                         DISMISSAL ORDER

         Plaintiff, pro se, Steven Earl Hecker, commenced this action on April 20, 2020. ECF No.
1. On September 10, 2020, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States Court of
Federal Claims (“RCFC”). ECF No. 9. Plaintiff has also moved to proceed in the matter in
forma pauperis. ECF No. 2.

         Plaintiff’s response to the government’s motion to dismiss was due on October 8, 2020.
On October 16, 2020, the Court issued a Show Cause Order directing plaintiff to explain why he
failed to timely respond to the government’s motion to dismiss and to provide his response to the
government’s motion. ECF No. 10. In that Order, the Court also informed plaintiff that, should
he fail to respond to the government’s motion to dismiss by November 6, 2020, the Court would
treat such failure to respond as a failure to comply with the Court’s Order and to prosecute this
matter pursuant to RCFC 41(b). Plaintiff has not timely filed a response to the government’s
motion to dismiss, or a response to the Court’s Show Cause Order. RCFC 41(b).

         Because plaintiff has failed to comply with the Court’s October 16, 2020, Show Cause
Order and to prosecute this matter, the Court dismisses this action without prejudice. RCFC
41(b).1 And so, for the foregoing reasons, the Court:



1
 RCFC 41(b) provides that: “[i]f the plaintiff fails to prosecute or to comply with [the Court’s] rules or a
court order, the court may dismiss on its own motion or the defendant may move to dismiss the action or
any claim against it.” RCFC 41(b).
  Case 1:20-cv-00552-LKG Document 11 Filed 11/20/20 Page 2 of 2




1. DENIES-AS-MOOT the government’s motion to dismiss;

2. DENIES-AS-MOOT plaintiff’s motion to proceed in forma pauperis; and

3. DISMISSES the complaint without prejudice, pursuant to RCFC 41(b).

The Clerk’s Office is directed to ENTER final judgment consistent with this Order.

No costs.

IT IS SO ORDERED.



                                         s/ Lydia Kay Griggsby
                                         LYDIA KAY GRIGGSBY
                                         Judge




                                                                                     2
